The opinion of the court was delivered
by Thompson, J.
The Court put the case to the jury on a question of fraud in fact, the property being in the possession of a bailee at the time of sale and delivery, refusing to pronounce the transaction fraudulent in law; and the jury negatived the fraud in fact. Were the court wrong in not charging that it presented a case of fraud in law? We think they were not, and that the case of Linton v. Butts, 7 Barr, 89, clearly sustained their ruling ; *240and that the ease in hand was fully within the principles of that case.
Nor do we perceive any error in the fourth and fifth assignments. The party alleging fraud, if the transaction is not fraudulent per se, must prove it to the satisfaction of the court and jury. It will not suffice to raise a doubt and call upon the party not convicted of anything wrong, but upon whom he may have cast a shade of doubt, to clear that doubt away or otherwise stand convicted. If nothing more real than a doubt be thrown upon the party charged, the presumption of honesty, until the contrary be proved, rebuts that, and he need do nothing — it is not condemnation. But if a case is prima facie made against him, he must satisfactorily rebut it, or he will stand charged with the fraud, and his case will suffer accordingly. In civil cases, whatever is satisfactorily proved is sufficiently proved, and this is most generally a question for the jury under instructions from the court. We see no reason for reversing this case.
Judgment affirmed.